United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1578
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Clayton M. Brown,                       *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 12, 2003

                                  Filed: October 10, 2003
                                   ___________

Before SMITH, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                                   ___________

BEAM, Circuit Judge

       A jury convicted Clayton Brown of possessing cocaine base (crack) with intent
to distribute, in violation of 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(B)(iii). On appeal,
Brown argues the trial court1 should have granted his motion to suppress and the
government's evidence was legally insufficient. We affirm.




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
I.    BACKGROUND

       A Texas state court sentenced Brown to ten years' probation after a drug
conviction in 2001. When Brown moved to Arkansas, the State of Arkansas granted
his request to transfer his probation sentence to Arkansas. Arkansas probation officer
Heather Allison assumed responsibility for supervising Brown.

      During the initial intake interview, Allison explained the probation conditions
to Brown, informing him that he was subject to both home visits and probationary
searches. Allison also explained to Brown that he must provide his current address
and update Allison if he moved. Brown agreed and signed a form indicating that he
agreed to the probation conditions.2

       At the intake interview, Brown informed Allison that he lived at 662 West
Taylor. Later, Brown provided Allison with a new address, telling Allison that he had
moved to live with his girlfriend. Due to a spelling mistake, Allison was unable to
verify Brown's new address. Because she could not verify the new address, Allison
concluded that Brown had provided a false address.

       In 2002, based on an informant's tips, an Arkansas drug task force began to
investigate Brown's drug involvement. Task force agents secured a warrant to search
Brown's business. At that time, task force agents did not have probable cause to
secure a warrant to search Brown's home.




      2
          Although the form did not detail the probationary search condition, Brown did
not controvert Allison when she testified that she explained the condition to Brown.
The trial judge found that the condition was "in place and the evidence indicates
. . . that Mr. Brown was made aware of it." Under different circumstances, the lack
of a detailed consent form could impact our inquiry.

                                         -2-
      Before the task force executed the warrant, a task force agent called Allison
and told her about the investigation. After locating Brown's name in the local water
records, the agent told Allison that Brown lived at 662 West Taylor. Based on this
information and her inability to confirm Brown's new address, Allison decided to
conduct a home probationary search. At the task force agent's request, Allison agreed
to postpone the probationary search until the task force completed the search of
Brown's business.

       Either during or shortly after the search of Brown's business, Allison,
probation officer Caley, and three task force agents went to 662 West Taylor. Brown
did not answer the officers' initial knocks. After the officers knocked at least four
times, Brown opened the door and invited the officers inside. Allison testified that
she "asked him which room was his and he pointed out which bedroom was his,
where he was sleeping." Caley began searching the bedroom and, at Caley's request,
the task force agents assisted. In the bedroom closet's laundry hamper, Caley found
crack packaged in a way indicative of distribution. In the bedroom dresser, he
discovered Brown's wallet, including identification.

      The officers arrested Brown at the apartment. A grand jury indicted him for
possessing five or more grams of crack with intent to distribute. The trial judge
denied Brown's motion to suppress the evidence. The jury convicted Brown and the
judge sentenced him to imprisonment, supervised release, a fine, and a special
assessment.

       Brown timely appealed and he argues two points.3 First, he argues the trial
court should have granted his motion to suppress because the probationary search was
simply a "ruse" for the task force to conduct a warrantless search with less than
probable cause. Second, he asserts there was legally insufficient evidence because


      3
          The government's motion to strike Brown's amended brief is denied.

                                         -3-
the agents seized the evidence from his "brother's apartment" and there was no
evidence linking Brown to the crack.

II.   DISCUSSION

      A.     Brown's Motion to Suppress

       Relying upon United States v. McFarland, Brown argues that the trial judge
should have suppressed the evidence because the probationary search was no more
than a "ruse for a police investigation." 116 F.3d 316, 318 (8th Cir. 1997). Stated
differently, he argues that Allison was only a "stalking horse" for law enforcement.
 See United States v. Reyes, 283 F.3d 446, 462 (2d Cir. 2002). The government
counterargues that United States v. Knights, 534 U.S. 112, 121 (2001), eliminates the
stalking horse theory. We agree with the government.

             i.   Probationary Searches

      In McFarland, we "agree[d] that a parole search is unlawful when it is nothing
more than a ruse for a police investigation." 116 F.3d at 318. We also noted that
parole officers may work with police officers provided the parole officers are
pursuing parole-related objectives. Id. But, the Knights case teaches that traditional
Fourth Amendment analysis–not official purpose–determines whether a probationary
search is constitutional. Knights, 534 U.S. at 122.

       In Knights, the defendant agreed to a probationary condition that authorized
probation officers and other law enforcement personnel to search his property. Id. at
114. The written consent form did "not mention anything about purpose." Id. at 116.
After a law enforcement officer discovered evidence during a "probationary" search,
the trial court granted the defendant's motion to suppress, finding the search was for
"investigatory" rather than "probationary" purposes. Id. The Ninth Circuit affirmed.

                                         -4-
Knights, 219 F.3d 1138 (9th Cir. 2000). The Supreme Court framed the question as
whether the Fourth Amendment limits searches pursuant to such a probation
condition to searches with a "probationary purpose." Knights, 534 U.S. at 116.

      The Court used the traditional Fourth Amendment balancing test to determine
the search's constitutionality. We turn first to that balancing in our analysis of
Brown's probationary search.

       In every Fourth Amendment case, courts must balance the competing values.
On the one hand, we jealously guard privacy and our citizens' right to be free from
unreasonable government intrusion. While on the other, we encourage zealous law
enforcement to ensure our citizens can safely enjoy their liberties. Accordingly, to
determine whether the Fourth Amendment forbids a search, we weigh the degree to
which a search intrudes upon an individual's reasonable expectation of privacy
against the degree to which the government needs to search to promote its legitimate
interests. Id. at 119.

       An individual's status as a probationer "informs both sides of that balance."
Id.; see United States v. Vincent, 167 F.3d 428, 430 (8th Cir. 1999). A probationary
search pursuant to a search condition intrudes less upon protected privacy interests.
"[P]robationers do not enjoy the absolute liberty to which every citizen is entitled."
Knights, 534 U.S. at 119. (internal quotations omitted). And when a probationer
consents to a search condition, his already-reduced reasonable expectation of privacy
diminishes significantly. Id. at 120. On the other side of the balance, to protect the
innocent, the government legitimately needs more freedom to search probationers
because the "'very assumption of the institution of probation' is that the probationer
'is more likely than the ordinary citizen to violate the law.'" Id. (quoting Griffin v.
Wisconsin, 483 U.S. 868, 880 (1987)).




                                         -5-
        In Knights, the Court therefore concluded that, when a probationer is subject
to a probationary search condition, the Fourth Amendment permits an officer to
search pursuant to that condition without a warrant based only upon that officer's
reasonable suspicion that the probationer is violating his probation's terms.4 Id. at
121. The Court rejected the lower court's "investigatory purpose" analysis. It stated
"[b]ecause our holding rests on ordinary Fourth Amendment analysis that considers
all the circumstances of a search, there is no basis for examining official purpose."
Id. at 122. And when it rejected any challenge based on the "actual motivations" of
the officers, the Court confirmed that the Fourth Amendment does not require a
stalking horse inquiry. Id.; see United States v. Tucker, 305 F.3d 1193, 1200 (10th
Cir. 2002); United States v. Stokes, 292 F.3d 964, 967 (9th Cir. 2002) ("The
Supreme Court put a stop to this line of reasoning."); United States v. Reyes, 283
F.3d 446, 462-64 (2d Cir. 2002).

             ii.   Application

      The district court found that Brown was subject to a search condition that
authorized probation officers to search his property upon developing reasonable
suspicion. Brown does not challenge this factual finding. Thus, under Knights, we
must examine both Brown's probationary condition and the facts upon which the
probation officers acted.

       We first address one distinction between the probationary condition in this case
and the one in Knights. In Knights, the probationary condition authorized searches
by both probation officers and law enforcement officers. Id. at 115. There, a police
officer searched unaccompanied by probation officers. Id. Because the condition

      4
       In Knights, because both parties conceded that the officer had a reasonable
suspicion, the Court reserved the issue of whether a lesser standard would satisfy the
Fourth Amendment. 534 U.S. at 118 & 120 n.6. Because we find Brown's probation
officers searched with reasonable suspicion, we also reserve the issue.

                                         -6-
authorized searches by law enforcement officers, the Court spent little time analyzing
the scope of the condition. Brown's case is slightly different. Here, the district court
found that Brown's condition authorized searches by probation officers. But the
probation officers brought drug task force agents along to assist with the search. The
question is whether, given the scope of Brown's probationary condition, the presence
of the additional personnel sways the balancing test. We hold it does not.

       Under Knights, we must balance any additional privacy intrusion resulting
from the presence of the additional personnel against the legitimate interests
advanced by their presence. Probation officer Caley testified, and the district court
agreed, that Caley performed the search and the task force agents acted only at his
direction. Probation offices are neither designed nor staffed to conduct these types
of searches alone. See Reyes, 283 F.3d at 469 (The "'assistance of other law
enforcement officers for protection . . . and for taking possession of contraband is
appropriate and recommended.'") (quoting David N. Adair, Jr., Probation Officer
Searches, 62 Fed. Probation 68 (June 1998)). Probation officers often must bring law
enforcement along to ensure the probation officers' safety. See id. We hold the
governmental interest in ensuring probation officer safety outweighs any marginal,
additional intrusion into Brown's privacy resulting from the task force agents'
presence. In short, when a probationary condition authorizes searches by probation
officers, the Fourth Amendment does not require probation officers to choose
between endangering themselves by searching alone and foregoing the search because
they lacked the resources and expertise necessary to search alone safely. Thus, the
Knights balance does not change and the government can prevail if Allison had a
reasonable suspicion that Brown was violating the terms of his probation.

       Allison had a reasonable suspicion that Brown was violating the terms of his
probation. A drug task force agent called Allison and told her the task force
suspected Brown's involvement in illegal activity. The agent also told her the task
force had obtained a warrant to search Brown's business. Prior to receiving this call,

                                          -7-
Allison had been unable to confirm Brown's address. So, at a time Allison was
unable to verify her probationer's address, a task force agent told her that the force not
only suspected Brown's drug involvement, but also had produced enough evidence
to secure a warrant to search Brown's business. Allison's suspicion was reasonable.
 We reject Brown's first argument.

      B.     Legal Sufficiency

       Brown also argues we must overturn his conviction because "Brown did not
reside at that address at the time of the search and was unaware of the contents in the
residence. There was no other link to the evidence other than Brown being in the
residence. That is not sufficient to establish possession of drugs or supporting
evidence seized." Appellant's Amended Brief at 14.

       We review the evidence in the light most favorable to the verdict and we draw
all reasonable inferences that support the verdict. United States v. Hernandez, 299
F.3d 984, 988 (8th Cir. 2002). Viewing those facts and inferences, we will reverse
only if no reasonable jury could have found Brown guilty beyond a reasonable doubt.
Id.

        We reject Brown's second argument because the following evidence satisfies
this standard: at his intake interview, Brown listed 662 West Taylor as his last known
address; when the officers arrived at the apartment, Brown and his girlfriend were
there; at the time of the search, Brown's name was still listed on the water bill;
Allison testified that, upon arriving at the house, Brown told the officers that he
stayed in the bedroom and that his stuff was in the bedroom; and, the officers found
Brown's billfold–containing his identification–in the dresser in the same bedroom
where the officers found the drugs and evidence.




                                           -8-
III.   CONCLUSION

       We affirm.
                    ______________________________




                                 -9-